Citation Nr: 1746585	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 14-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a schizoaffective disorder, schizophrenia, and major depressive disorder (MDD) with psychosis.

REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served in the Army National Guard from November 1985 to January 1986, in the Army on active duty from January 1986 to May 1986, and again in the Army National Guard from May 1986 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter now rests with the RO in Chicago, Illinois.

Upon review of the record, the Board finds that a remand is necessary in order to make a decision on this appeal.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.
According to private treatment records received in the present case, the Veteran has been diagnosed at different times with MDD with psychosis, schizophrenia, and a schizoaffective disorder. See September 2002 W.L. Hospital psychiatrist referral form; September 2002 W.L. Hospital discharge summary; February 2008 R.H.C. treatment plan.

In a February 2010 statement, the Veteran indicated that he began to hear voices during basic training. See February 2010 Statement in Support of Claim. However, the Veteran stated that he did not report the voices to anyone at the time because he did not want to disgrace his family or country and because the drill sergeants were "extra hard" on him. Id. As a result, according to the Veteran, he hid his psychiatric problems during his military service. In a subsequent statement, he indicated that he was treated for a schizoaffective disorder during his military service and was not able to deploy with his unit on several occasions due to being hospitalized in mental institutions. See December 2013 VA Form 9.

The Veteran's private psychiatrist, Dr. R.K., stated in a February 2014 letter that the Veteran's schizoaffective disorder is more likely to have been aggravated by his active duty service. See February 2014 letter by Dr. R.K.

The Board finds that the record includes sufficient indication of a link between the Veteran's psychiatric disorder and his active military service. The letter from Dr. R.K. concluded that the Veteran's schizoaffective disorder was aggravated by his active duty service. Simultaneously, however, the Board finds that there is insufficient evidence of record to decide on the service connection claim. The opinion from Dr. R.K. was not based on a well-detailed rationale and lacks the probative weight to sustain the Veteran's contention. Thus, the Board finds that a remand is necessary to obtain a VA examination to determine the etiology of the Veteran's psychiatric disorder, to include a schizoaffective disorder, schizophrenia, and MDD with psychosis.

The Veteran acknowledges that he received treatment for a schizoaffective disorder at MacNeal Hospital in January 2006. See February 2010 VA Form 21-526. However, the claims file does not appear to include a records request from said facility. Further, the Board acknowledges that the RO attempted to obtain records from Mt. Sinai Hospital. In an April 2010 letter, the facility indicated that the RO needed to send its records request to the specialty clinic in which the Veteran was treated. See April 2010 letter from M.S. Hospital. However, the record reflects that the RO has not made a subsequent attempt to obtain those records. Therefore, the Board also remands the case so that the RO can request treatment records from MacNeal Hospital and the appropriate clinic of Mt. Sinai Hospital. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of this appeal, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records, including records from MacNeal Hospital and the appropriate clinic of Mt. Sinai Hospital. The Board draws the RO's attention to the dates of treatment specified in the Veteran's February 2010 VA Form 21-526. Associate any such available records with the Veteran's claims file.

2. Then, afford the Veteran a VA examination with an appropriate health professional to determine the etiology of the Veteran's psychiatric disorder, to include schizoaffective disorder, schizophrenia, and MDD with psychosis. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is caused or aggravated by the Veteran's active service. In rendering this opinion, the examiner must address the Veteran's contention that he began hearing voices during basic training and the positive nexus opinion provided by Dr. R.K. in the February 2014 letter.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2014). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).  

